UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
                                                                  :               2/18/2020
 EURIPIDES FRIAS NUNEZ,                                           :
                                            Plaintiff,            :
                                                                  :   19 Civ. 9293 (LGS)
                            -against-                             :
                                                                  :        ORDER
 NEW YORK LIVE POULTRY, INC.,                                     :
                                            Defendants.           :
 -----------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, Defendants filed an Answer to the operative Amended Complaint on February 11,

2020. The Answer does not raise any subject matter jurisdiction defense. Nor did Defendant propose

any motion to dismiss by a pre-motion letter, as the Individual Rules require;

         WHEREAS, after answering, Defendants stated in the parties’ February 13, 2020, joint letter

that there is “[n]o subject matter jurisdiction” because their entity does not employ a sufficient number

of employees to support a Fair Labor Standards Act claim. It is hereby

         ORDERED that Defendants shall file a letter, not to exceed three single-spaced pages, setting

out their arguments and facts that there is no subject matter jurisdiction, by February 25, 2020.

Plaintiff shall respond, in a letter not to exceed three single-spaced pages, by March 3, 2020. The

parties may append evidence to their letters.

         Defendants failed to properly raise this defense in accordance with Federal Rule of Civil

Procedure 12(b). This rule requires that a subject matter jurisdiction defense “be asserted in the

responsive pleading [Answer],” or alternatively, “may [be] assert[ed] . . . by motion” provided that the

motion is “made before . . . a responsive pleading [Answer].” Defendants did not propose any motion

to dismiss for lack of subject matter jurisdiction before filing an Answer. Nor does the Answer raise

this defense. Nevertheless, the Court may sua sponte dismiss a case where subject matter does not

exist.

Dated: February 18, 2020
       New York, New York
